Citation Nr: 0208210	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  94-28 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for prostatic 
hypertrophy.

2. Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1950 to June 
1952.  

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1997, on appeal from a rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).   The claims folder has been 
transferred to the jurisdiction of the RO in Washington, D.C. 

The appellant's claim of service connection for hepatitis was 
certified for review as involving the issue of whether new 
and material evidence had been submitted to warrant the 
reopening of the claim, last denied in August 1985 and not 
appealed.  However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.  

Detailed review of the record reflects that the appellant 
first sought service connection for hepatitis in February 
1985.  Although the claim was denied by rating decision dated 
in August 1985, a copy of the notification letter apprising 
the appellant of this rating decision is not of record.   In 
May 1993, the appellant reported that he had never received a 
copy of the rating decision - a fact confirmed by the RO in 
June 1993 when it apprised the appellant of the August 1985 
rating decision and his rights to appeal.

In these circumstances, the Board has undertaken review of 
this claim on an original basis, without regard to the 
question of whether new and material evidence has been 
presented.  In these circumstances, the Board must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board is of 
the opinion, however, that the appellant has been accorded 
ample opportunity to fully present his claim, and any error 
by the RO in the adjudication of the claim on a different 
basis that that applied by the Board is not prejudicial.

First, because the Board is undertaking full review of the 
appellant's claim on its merits, without regard to the 
jurisdictional requirement that new and material evidence 
must be submitted, this action cannot be found to inure to 
the prejudice of the appellant.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Moreover, and as is set forth below, the appellant's 
essential and consistent contention is that the symptoms he 
experienced during active military service represented the 
onset of hepatitis.  He has also consistently proffered such 
argument, without regard to the question of whether new and 
material evidence has been submitted, and he has been 
afforded numerous opportunities to present evidence in 
support of this assertion.  In this respect, further delay in 
the disposition of this matter to reapprise the appellant of 
the applicable law which he has essentially already argued 
would not avail him of any significant benefit to present or 
substantiate the claim.  See 38 U.S.C. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).     
 


FINDINGS OF FACT

1. In September 1986, the Board denied service connection for 
prostatic hypertrophy.  

2. The evidence associated with the claims file subsequent to 
the Board's September 1986 decision, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant, and is not of such significance that it must be 
considered in order to fairly decide the merits of the 
claim.

3. No competent evidence has been obtained which suggests 
that hepatitis was incurred during active military 
service.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received subsequent 
to the September 1986 decision, and the claim of service 
connection for prostatic hypertrophy is reopened. 38 
U.S.C.A. §§ 5108; 7104(b) (West 1991); 38 C.F.R. § 
3.156(a) (2001).

2. Hepatitis was not incurred in, or as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA's Duty to Notify and Assist

Upon its last review, the Board remanded both of the 
appellant's claims for further development of the evidence.  
During the pendency of this development, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  88 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Of relevance to this inquiry, the VCAA specifically provides 
that there is nothing in its provisions to require VA to 
reopen a claim that has been disallowed, except when new and 
material evidence has been presented or secured.   
38 U.S.C.A. § 5103A(f) (West Supp. 2001). 

Further, while this matter was pending before the Board, the 
United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); see also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board is of the opinion that the provisions of the VCAA 
have been satisfied in this matter.  The appellant was 
generally apprised of the evidence required to substantiate 
his claim through numerous Statements and Supplemental 
Statements of the Case up until the August 1997 Board remand.  
See, e.g., Statements and Supplemental Statements of the Case 
dated in November 1984, August 1985, March 1994.  As to the 
appeal relative to prostatic hypertrophy, the appellant was 
advised of law pertaining to his claim by Board decision 
dated in September 1986, and how the evidence of record did 
not then substantiate the claim.  

The appellant's account of the development of his disorders 
has been subject to numerous attempts to secure relevant 
evidence by the RO.  As early as January 1985, the appellant 
through his representative reported the names of the 
physicians and facilities who had treated him for both a 
prostate and hepatitis disorder.  Separate attempts were made 
by the RO to contact the medical care providers to secure 
relevant evidence prior to the Board's August 1997 remand.  

In January 1996, the RO requested that the physicians named 
by the appellant as affording him treatment provide their 
medical records.  The requests were accompanied by an 
authorization form signed by the appellant for the release of 
these records.  Requests were forwarded to "Dr. Stevens" 
and to Dr. Hugh Gray - the latter was also remailed in April 
1996 to a possibly alternate address.  All three letters were 
subsequently returned as undelivered, with the notation that 
the addressees' whereabouts were unknown.  When the appellant 
was apprised of this development and requested to provide 
clarifying information, he responded in a May 1996 letter of 
his certainty that both physicians were deceased.  

In August 1997, the Board directed that the RO again attempt 
to secure additional evidence.  In particular, the RO 
attempted to secure VA medical records dated in 1981, based 
upon the appellant's report that he had then been diagnosed 
by physicians at the Washington, D.C., VA Medical Center to 
have a prostate condition.  Two further attempts (in August 
1997 and in June 1998) were undertaken to contact Dr. William 
Elliot, to obtain any medical records in his possession 
reflecting treatment afforded the appellant.  The RO also 
contacted the National Personnel Records Center (NPRC) and 
again requested that it forward any other medical records in 
its files pertaining to the appellant's reported treatments 
at military installations in the early 1950's.  The NPRC 
reported that it had forwarded all available records to the 
RO in May 1984.
In view of the above, the Board concludes that the provisions 
of the VCAA have been satisfied.  All the available pertinent 
evidence has been obtained.  There clearly is no reasonable 
possibility that further efforts to obtain additional 
government records could substantiate the claim, and it is 
clear that further efforts in this regard would be futile in 
light of the responses from the record custodians that all 
available evidence already has been provided.  It is likewise 
clear that no records exist of alleged private treatment by 
two physicians in the years immediately after service.  Since 
the record is complete as to pertinent existing evidence that 
could substantiate the claim, the Board finds that the 
requirement that the VA advise the claimant of the respective 
responsibilities of VA and the claimant in obtaining evidence 
is moot.  Accordingly, the claims pertaining to service 
connection for hepatitis, and to reopen the previously denied 
claim of service connection for a prostate condition are 
ready for review.


Whether new and material evidence has been submitted to 
reopen a claim of service connection for prostatic 
hypertrophy.

Factual Background

The appellant's service medical records reveal that in May 
1951, he was treated for leg cramping.  Clinical evaluation 
detected no abnormality of the lower extremities, except for 
slight limitation of flexion of the ankles.  The diagnostic 
impression was that the appellant had cramping due to excess 
muscular activity.  In April 1952, the appellant was treated 
for a urethral discharge.  He was treated by prostate massage 
and penicillin injection.  
 
In a May 1952 pre-separation physical examination 
questionnaire, the appellant denied having, or ever having 
had: swollen or painful joints or cramps in his legs; 
dizziness or fainting spells; eye trouble; stomach, liver, or 
intestinal trouble; frequent or painful urination and 
paralysis, among other complaints.  He further expressly 
denied having an illness or injury other than those 
specified.  The appellant was noted to have a "negative 
medical history," and upon clinical examination, there were 
no physical or psychological abnormalities noted.  

During development of his claim of service connection for a 
prostatic condition, the appellant underwent a VA examination 
in August 1984.  He was noted to have moderate prostatic 
hypertrophy without obstruction.  

By rating decision dated in September 1984, service 
connection was denied for prostatic hypertrophy, among other 
disorders.  

In due course of the development of his appeal, the appellant 
reported that he was treated for genitourinary dysfunction 
after military service by Dr. H. Gray (from 1952 to 1962); 
Dr. L. Steven (from 1962 to 1974); Dr. E. Elliot (from 1974 
to 1983) and by the VA Medical Center in Washington, D.C. 
from 1983 to 1984.  See, e.g., substantive appeal and 
appellant's statement dated in February 1985.

Subsequent development of the claim resulted in the receipt 
of an April 1985 letter, authored by W.G. Elliott, M.D., who 
reported that the appellant was treated in his office 
beginning in 1975 for dermatitis of the scalp, subsequent to 
the use of a hair dye; in October 1975 for neurodermatitis of 
the scrotum "secondary to external stress," and in November 
1983 for urethritis.  He expressed no opinion relative to the 
connection of the disorders with any incident of the 
appellant's military service.  

Also in connection with his then-pending appeal relative to 
service connection for a prostatic condition, the appellant 
submitted duplicate copies of a February 1985 statement 
signed by himself, but with each copy also signed by an 
additional individual witness who was reported to be aware of 
the appellant's ". . .illness, hepatitis and prostrate (sic) 
gland problems, which occurred back in 1953."  The named 
witnesses are G.S., L. V., and J.R.D., identified as the 
appellant's brother.  

Pursuant to the RO's inquiry, the Washington, D.C. VA Medical 
Center reported in May 1985 that the appellant had been 
treated there in August 1984 for various symptoms involving 
difficulty sleeping.  There was no mention of genitourinary 
dysfunction in the record forwarded by the medical center.  

By decision dated in September 1986, the Board denied service 
connection for prostatic hypertrophy.  

By application dated in February 1991, the appellant sought 
to reopen his claim of service connection for a prostate 
disorder.  In his application to reopen his claim, the 
appellant reiterated that he had been treated for the 
disorder while in service in 1952.

The appellant reported that Dr. Gray treated him for over 10 
years for a prostatic condition, and that the physician 
administered him injections on a monthly basis until the 
physician's death.  The appellant reported that his brother 
had referred him to Dr. Gray, after the appellant completed 
military service.  He added that after the death of Dr. Gray, 
he began treatment with Dr. Stevens, who also treated him 
until his death in 1980.  

In February 1992 and May 1992, the RO received copies of the 
appellant's medical treatment records from 1982 to 1992, 
generated by the Washington, DC VA Medical Center.  These 
reflect continued treatment for leg pain, back pain, 
hallucinations, and stomach pain associated with 
constipation.  Besides an October 1985 treatment note for the 
latter disorder which mentions that the appellant's prostate 
was noted to be within normal limits, not enlarged, and 
nontender to palpation, there is no mention of any prostatic 
treatment.  

By statement received in May 1994, J.R.D., the appellant's 
brother, reported that at some point in 1952, he referred the 
appellant to Dr. Hugh Gray for treatment of "prostrate (sic) 
problems."

The appellant testified at a personal hearing conducted at 
the RO in February 1995.  In substance, he stated that after 
he had received treatment in service for an enlarged 
prostate, he experienced leg cramping and once fainted on a 
march.  He added that after he fainted, he became conscious 
in a civilian physician's office.  When he did so, he had 
diminished vision.  The appellant added that he did not 
undergo a discharge physical prior to his release from active 
duty, and stated that one of his physicians was deceased and 
another's records were not available.

In a September 1992 VA radiographic report that was 
subsequently received, the appellant was noted to have an 
enlarged prostate.  In a September 1993 VA treatment note, it 
was noted that the appellant had a "history of chronic 
prostatitis."   

During a January 1997 Travel Board hearing, the appellant 
stated that he began receiving medical treatment for prostate 
problems within days after he was discharged from active 
service.  

In May 1997, records were received from the VA Medical Center 
in San Antonio, Texas.  These reflect in part that in 
September 1992, the appellant underwent a sonographic 
examination, which revealed an enlarged prostate.  It was 
noted that there were no discrete masses or metastatic 
lesions demonstrated, and the prostate was no well 
visualized.  In a September 1993 treatment note detailing 
care for the appellant's complaint of blood in his stool, he 
was reported to have chronic prostatitis.  There is no 
mention in any of the received records of any connection 
between the appellant's military service and any prostatic 
disorder.  


Relevant Law and Analysis

Applicable law provides that decisions which are unappealed 
become final.  38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  Once a 
decision becomes final, new and material evidence is required 
to reopen the claim that was denied.  38 U.S.C.A. 5108 
provides that "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

The newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  The law provides that evidence proffered by the 
appellant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality, but it must 
be of such significant import that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law also provides that evidence proffered by the 
appellant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality, but it must 
be of such significant import that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus, 3 Vet. 
App. at 512.

As is noted above, the submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of such an attempt to reopen a claim.  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett, supra., 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then 
proceed to review whether the duty to assist has been 
fulfilled.  

Having carefully reviewed all of the evidence of record, and 
presumed credible that competent evidence submitted 
subsequent to September 1986, the Board concludes that the 
appellant has not submitted new and material evidence that is 
sufficient to reopen the claim for a prostatic disorder.  


The record before the Board in September 1986 may be 
summarized:

1.  While serving on active duty in May 1951, 
the appellant was treated for various 
musculoskeletal complaints, without reference 
to any genitourinary etiology, and in April 
1952 for a urethral discharge;

2.  Upon discharge in May 1952, the appellant 
denied any relevant symptoms or complaints, and 
no relevant diagnoses were noted;

3.  The appellant reported that he was treated 
for a prostatic disorder in 1952, shortly after 
military service by Dr. H. Gray,  (a report 
echoed by several laypersons, including the 
appellant's brother, during the pendency of the 
original claim), and thereafter by Drs. L. 
Stevens and E. Elliot;

4.  In 1984, the appellant was noted to have 
moderate prostatic hypertrophy.

First, the appellant's post-September 1986 reiterations of 
the history of his disorder, including the claimed post-
service treatment by Dr. Gray, and the account of the 
appellant's brother, are plainly not "new," as they were 
previously of record.  

Moreover, the appellant's reports of having been subsequently 
treated for a prostatic condition are not material to the 
issue of service connection, absent competent medical opinion 
linking such ongoing treatment to some incident of service.  
See Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  


Similarly not material are reports of ongoing medical 
treatment generated by the VA Medical Centers.  In 
particular, that the appellant has been noted to have a 
"history of" prostatic hypertrophy or prostatitis is not 
material, absent a competent opinion linking such symptoms to 
military service.  See Leshore  v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Observing that the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.).    

The record does not contain such a competent opinion, and the 
sole expression of such nexus emanates from the appellant.  
However, it is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

New and material evidence not having been presented, the 
claim is not reopened and the appeal is denied. 



Entitlement to service connection for hepatitis.

Factual Background

The appellant's service medical records are devoid of any 
diagnoses, complaints, or symptoms of any disorder that has 
been associated with hepatitis.  In August 1984, hepatitis 
was not detected upon VA medical examination.

The appellant sought service connection for hepatitis by 
statement received in March 1993.  He reported that he never 
received treatment for the disorder while on active duty, but 
maintained that the symptoms he then experienced were the 
onset of the disorder and that they continued until 1981.  He 
stated that it was at that time that he was diagnosed to have 
the disorder by the VA Medical Center in Washington, D.C.  
The appellant also reported that while he had been so 
diagnosed in 1960 by a physician in Georgetown, Texas, he did 
not know the whereabouts of the physician. 

In a May 1993 statement, the appellant reported that he had 
been treated for hepatitis from 1983 through 1984 by the VA 
Medical Center in Washington, D.C.  In a September 1994 
letter, the appellant stated that he contracted hepatitis 
while serving on active duty between 1951 to 1952, and that 
symptoms of leg cramping as shown in his service medical 
records were associated with the disorder.  

In due course of the development of his claim, VA medical 
records were received from facilities in Washington, D.C. and 
various hospitals in Texas.  In a February 1985 VA medical 
treatment note received in September 1991, the appellant was 
reported to have complained of indigestion and "gas."  The 
note is recorded to have been generated in connection with a 
follow-up inquiry, which ruled out hepatitis.  On this 
occasion, the appellant was prescribed Mylanta.  

During a February 1995 personal hearing, the appellant stated 
that he was not diagnosed to have hepatitis while in service.  
He stated that he did not receive a blood test until 
approximately 1982, while under treatment by VA.  He stated 
that VA gave him "brown pills" to alleviate hepatitis, 
which an unknown physician advised him had been present for 
"many years."  The appellant stated that the physician 
informed him that contrary to previous diagnoses, he did not 
have cirrhosis of the liver, but hepatitis.  He added that no 
physician had informed him that the symptoms he experienced 
in service were caused by hepatitis.  Instead, the appellant 
stated that this was "something that [he] had to figure out 
for [himself] because it happened at once."  See transcript, 
page 6.  

In a September 1995 letter, the appellant reiterated that he 
had been diagnosed to have hepatitis by the VA Medical Center 
in Washington, DC.  
  
The appellant testified before the undersigned at a January 
1997 Travel Board hearing.  He reiterated previously rendered 
accounts, including that he was first treated for hepatitis 
in 1981 at the VA Medical Center in Washington, D.C., and 
that an unnamed VA physician informed him that he had 
hepatitis that had been present for an extended period of 
time.  


Relevant Law and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  As alluded to above, 
service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current 
disability and any injury or disease during service. 38 
C.F.R. § 3.303(a); see Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As an initial matter, although the appellant has repeatedly 
reported that he was diagnosed to have the disorder in 
question by the Washington, D.C. VA Medical Center, the 
record does not substantiate his account.  In May 1984, the 
RO contacted the VA Medical Center in Washington, DC, and 
requested that it forward any medical records pertaining to 
the appellant's claims.  The VA Medical Center forwarded 
records reflecting that the appellant had been periodically 
treated in 1984 for various gastrointestinal complaints.  
These records are devoid of any mention of hepatitis.  The 
Board observes that in its August 1997 remand, it directed 
that the RO again request VA medical records dated from 1981 
- the date the appellant reported that he was diagnosed to 
have hepatitis.  In August 1998, the VA Medical Center in 
Washington, DC reported that it no records were found 
pertaining to the appellant dated for the year 1981.  

There is therefore no evidence of record that the appellant 
has the disorder in question, despite the appellant's report 
of having been so diagnosed at the time and place specified.  
The claim therefore fails on this primary basis.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992) (Observing that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and that where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection).  In this respect, no 
further medical or factual inquiry is warranted.   See 
Soyini, supra.     

Indeed, assuming that the appellant is shown to have 
hepatitis, there remains no competent evidence suggesting 
that such was incurred during or as a result of his active 
military service.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.). 

The appellant's contention is that the onset of hepatitis, 
which he claims was diagnosed in 1981 (i.e., approximately 29 
years after he left active service) was the result of such 
service.  As is noted above, it is now well-established that 
the appellant, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, 
specific medical evidence is of record that the appellant's 
leg cramping was due to a musculoskeletal cause, contrary to 
the appellant's contention.  

No medical professional has opined that any of the 
appellant's symptoms were caused by hepatitis that was 
incurred in service.  In particular, presuming the 
credibility of the appellant's account of having been so 
diagnosed in 1960 by a unnamed physician in Georgetown, 
Texas, there is no information garnered that would lead the 
Board to conclude incurrence of the disorder in service.  

Similarly, presuming the credibility of the appellant's 
account that he was informed by an unnamed VA physician in 
1981 that he had the disorder for an extended period, such a 
generalized account also does not suggest in any manner that 
the disease was incurred in service.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)

VA medical records from the Washington, D.C. VA Medical 
Center instead indicate that in 1981, the appellant was 
treated for a variety of disorders, but not including 
hepatitis.   

The claim is therefore denied.
 
ORDER

New and material evidence has not been presented and the 
claim of service connection for prostatic hypertrophy is not 
reopened.

Service connection for hepatitis is denied.  


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

